Citation Nr: 1805714	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-34 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from October 1959 to December 1962 and from March 1963 to September 1978. The Veteran served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Portland, Oregon, Regional Office (RO). On his October 2014 VA Form 9, the Veteran requested a Travel Board hearing. In January 2017, he cancelled his hearing request. Therefore, the Board will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2017). In June 2017, the Board remanded the appeal to the RO for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

With resolution of the doubt in his favor, the Veteran's service connected coronary artery disease and depression were causes of his erectile dysfunction. 


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been approximated. 38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder has caused or aggravated a nonservice-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran has erectile dysfunction. The report of a November 2012 VA examination states that the causes of the Veteran's erectile dysfunction were testicular hypogonadism, hypertension, cardiovascular disease, depression, and depression medications. Service connection is in effect for both coronary artery disease and depression. Affording him the benefit of the doubt, the Board finds that his erectile dysfunction was caused by his service-connected disorders. Therefore, service connection is warranted and the claim is granted.


ORDER

Service connection for erectile dysfunction is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


